DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 01/05/2021, Claims 1-30 are pending for examination.

Examiner’s Note
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 1, 18, 29 and 30 is objected to because of the following informalities: The term “cell level failure” and “group level failure” is broader, should be defined. Appropriate correction is required.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
5.   Claims 1-10, 18-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik (US 2021/0105765 A1) in view of Yang (US 2021/0211181 A1), further in view of SU (US 2022/0029761 A1).

Regarding claim 1, Cirik teaches a method of wireless communication at a user equipment (UE), comprising:
	identifying one or more groups of control resource sets (CORESETs) (a CORESET group) ( [0383]; [0385], At step 2206, the wireless device determines/select a CORESET group, among plurality of CORESET groups; see Fig. 21.),
	performing a beam failure detection (BFD) measurement procedure(UE performs BFD measurement procedure -see [0316]; [0140])  with a reference signal (RS) associated with at least one CORESET(CORESET) of the one or more groups of CORESETSs (a CORESET group) ( [0387], At step 2210, wireless device may measure/assess one or more RSs for the beam failure detection, based on determining/selecting one or more RSs from (or based on) one or more CORESETs in the CORESET group.)(Hence UE performs BFD measurement procedure with a RS associated with a CORESET of a CORESET group.); and
	detecting whether a beam failure recovery procedure is triggered (initiate) based on the BFD measurement procedure ([0147], the wireless device initiate beam failure recovery (BFR) procedure based on detecting a beam failure (i.e. BFD).) .
	Cirik does not teach detecting whether a cell level failure event or a group level failure event is triggered based on the BFD measurement procedure.
	However, in an analogous art, Yang teaches detecting whether a cell level (first) failure event or a group level failure event is triggered based on the BFD measurement procedure ( [0056], the terminal device measures the BFD RS and determines, based on a measurement result, that the beam failure event occurs in the first cell {step 201- Fig. 2}.)(Hence terminal detects 1st cell beam failure event is triggered based on the BFD measurement.) 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Cirik to improve the communication efficiency and performance (Yang; [0066]).
	Cirik- Yang does not teach each of the one or more groups of CORESETs include at least one half-duplex (HD) CORESET, full- duplex (FD) CORESET, or combination thereof; receiving one or more of the at least one HD CORESET and FD CORESET of the one or more groups of CORESETs from a network entity;
	However, in an analogous art, SU teaches identifying one or more groups of control resource sets (CORESETs) (CORESET-one group) ( [0254], Page 15, line 35-41, transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}, wherein base station transmits downlink unidirectional signal {to terminal-- [0321]})(Hence terminal receives/identifies a CORESET group {HD CORESET}.), each of the one or more groups of CORESETs (CORESET-one group) include at least one half-duplex (HD) CORESET ( [0254], Page 15, line 35-41, transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}.), full- duplex (FD) CORESET, or combination thereof;
	receiving one or more of the at least one HD (half-duplex) CORESET and FD CORESET of the one or more groups of CORESETs (CORESET-one group) from a network entity (Base Station)( [0254], Page 15, line 35-41, transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}, wherein base station transmits downlink unidirectional signal to terminal {also [0321]}.)(Hence UE receives a HD CORESET from base station.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of SU and apply them on the teaching of Cirik- Yang to have a method for resource (CORESET) configuration. The motivation for doing this is to improves the interference cancellation capability of the system (SU; [0068]).

Regarding claims 2 and 19, Cirik- Yang does not teach wherein the one or more 

groups of CORESETs include a first group comprising only of one or more HD CORESETs and a second group comprising only of one or more FD CORESETs.
	However, in an analogous art, SU teaches wherein the one or more groups of CORESETs include a first group comprising only of one or more HD (half duplex) CORESETs ( [0254], transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}.) and a second group comprising only of one or more FD(full duplex) CORESETs ( [0254], base station operating in a full-duplex mode, transmits downlink unidirectional signal (downlink control channels in the coreset {CORESET-see [0239]}); [0150]. Hence the CORESET in full-duplex mode is a Full duplex CORESET.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of SU and apply them on the teaching of Cirik- Yang to have a method for resource (CORESET) configuration. The motivation for doing this is to improves the interference cancellation capability of the system (SU; [0068]).

Regarding claims 3 and 20, Cirik- Yang does not teach wherein each of the one or more groups of CORESETs includes a combination of one or more HD CORESETs and one or more FD CORESETs.
	However, in an analogous art, SU teaches wherein each of the one or more groups of CORESETs includes a combination of one or more HD CORESETs and one or more FD CORESETs ( [0254], transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}; and [0150]; [0254], base station operating in a full-duplex mode, transmits downlink unidirectional signal (downlink control channels in the coreset {CORESET-see [0239]}—i.e. the CORESET in full-duplex mode is a Full duplex CORESET.)(Hence a group of CORESET includes a HD CORESET and a FD CORESET. ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of SU and apply them on the teaching of Cirik- Yang to have a method for resource (CORESET) configuration. The motivation for doing this is to improves the interference cancellation capability of the system (SU; [0068]).

Regarding claims 4 and 21, Cirik further teaches wherein each of one or more transmission reception points (TRPs) or TRP pairs include different groups of the one or more groups of CORESETs ( [0275], The first TRP includes the first CORESET group and The second TRP includes the second CORESET group. Hence TRPs (1st and 2nd ) includes different CORESET group (1st and 2nd).).

Regarding claims 5 and 22, Cirik further teaches wherein identifying the one or more groups of CORESETs further comprises receiving a message indicating the one or more groups of CORESETSs from the network entity (base station) ( [0383], wireless device receives one or more messages {from base station-see [0261]}. The one or more messages comprises one or more configuration parameters for a plurality of CORESET groups.).

Regarding claim 6, Cirik- SU do not teach further comprising performing a failure recovery procedure in response to detecting at least one of the cell level failure event or the group level failure event.
	However, in an analogous art, Yang teaches further comprising performing a failure recovery procedure in response to detecting at least one of the cell level(1st) failure event or the group level failure event ([0040], the beam failure event of the first cell to trigger a beam failure recovery procedure of the first cell; wherein [0004], the terminal device performs beam failure recovery procedure. ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Cirik-SU to improve the communication efficiency and performance (Yang; [0066]).

Regarding claims 7 and 23, Cirik further teaches wherein performing the BFD measurement procedure([0140]) with the reference signal  further comprises determining a reference signal (1st RS) with a transmission configuration indicator (TCI) state  quasi co-located (QCLed) Type D in a corresponding identification (ID) for the at least one HD CORESET{communication{CORESET-[0307]} between UE and RAN based on FDD scheme-[0046]; Hence the CORESET is Half duplex CORESET.} and FD CORESET ([0307], UE, monitoring PDCCH in the first CORESET based on the first TCI state indicating the first RS comprises that (the wireless device determines that) DM-RS port of the PDCCH in the first CORESET is QCLed {type D-see [0324]} with the first RS. The one or more RSs, for the beam failure detection, comprises the first RS indicated by the first TCI state of the first CORESET;).

Regarding claim 8, Cirik further teaches wherein the reference signal corresponds to a channel state information RS (CSI-RS) ([0140], Reference signal is CSI-RS.).

Regarding claim 9, Cirik further teaches further comprising performing downlink BFD/radio resource management (RRM) measurement procedure at a one or more CSI- RS ([0140]) resource locations for a CSI-RS beam corresponding to the TCI state ([0230];).

Regarding claims 10 and 25, Cirik further teaches further comprising calculating a Layer 1 (L1) reference signal receive power (RSRP) for the BFD/RRM measurement procedure based on one or more downlink CSI-RS beams ([0140]) ([0316]).

Regarding claim 18, Cirik teaches a method of wireless communication at a network entity (base station), comprising:
	determining one or more groups of control resource sets (CORESETs) (a CORESET group) ( [[0385], At step 2206, the wireless device determines/select a CORESET group, among plurality of CORESET groups {from BS-[0383]}; see Fig. 21. Hence BS determines a CORESET group.),
	receiving a beam failure recovery request (BFR request) from the UE based on at least one of a beam failure recovery procedure is triggered (initiate) based on the BFD measurement procedure at the UE ([0147], the wireless device initiate beam failure recovery (BFR) procedure based on detecting a beam failure (i.e. BFD). then the wireless device send/transmit a BFR request {to base station-[0002]}.)  
	Cirik does not teach receiving a beam failure recovery request from the UE  based on at least one of a cell level failure event or a group level failure event that is triggered based on a BFD measurement procedure at the UE.
	However, in an analogous art, Yang teaches receiving a beam failure recovery request (BFRQ) from the UE (terminal)([0057], The terminal device transmits a BFRQ to a second network device/BS {step 202-Fig.2}.) based on at least one of a cell level (first) failure event or a group level failure event that is triggered based on a BFD measurement procedure at the UE(terminal) ([0056], the terminal device measures the BFD RS and determines, based on a measurement result, that the beam failure event occurs in the first cell {step 201-Fig. 2}.)(Hence BS receives BFRQ from terminal based on 1st cell beam failure event is triggered based on the BFD measurement).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Cirik to improve the communication efficiency and performance (Yang; [0066]).
	Cirik- Yang does not teach each of the one or more groups of CORESETs include at least one half-duplex (HD) CORESET, full- duplex (FD) CORESET, or combination thereof; transmitting one or more of the at least one HD CORESET and FD CORESET of the one or more groups of CORESETs to a user equipment (UE); and
	However, in an analogous art, SU teaches determining one or more groups of control resource sets (CORESETs) (CORESET-one group) ( [0254], Page 15, line 35-41, transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}, wherein base station transmits downlink unidirectional signal {to terminal-- [0321]})(Hence Base station determines a CORESET group {HD CORESET}.), each of the one or more groups of CORESETs (CORESET-one group) include at least one half-duplex (HD) CORESET ( [0254], Page 15, line 35-41, transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}.), full- duplex (FD) CORESET, or combination thereof;
	transmitting one or more of the at least one HD (half-duplex) CORESET and FD CORESET of the one or more groups of CORESETs (CORESET-one group) to a user equipment (UE) ( [0254], Page 15, line 35-41, transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}, wherein base station transmits downlink unidirectional signal {to terminal-[0321]}.)(Hence BS transmits a HD CORESET to UE.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of SU and apply them on the teaching of Cirik- Yang to have a method for resource (CORESET) configuration. The motivation for doing this is to improves the interference cancellation capability of the system (SU; [0068]).

Regarding claim 24, Cirik further teaches further comprising receiving a beam failure detection (BFD) report ([0140]; UE generates BFD report, after measurement) based on transmitting the one or more of the at least one HD CORESET and FD CORESET from the UE ( [0383];[0385], At step 2206, the wireless device determines/select{from base station-[0261]} a CORESET group.) ([0387], At step 2210, wireless device may measure RS for the beam failure detection, based on determining RS based on one or more CORESETs { communication (CORESET]) between UE and RAN based on FDD scheme-[0046]; Hence the CORESET is Half duplex CORESET.} in the CORESET group.), 
	Cirik-SU do not teach wherein the BFD report indicates at least one of a cell level failure event or a group level failure event is triggered based on a BFD measurement procedure performed by the UE.
	However, in an analogous art, Yang teaches wherein the BFD report ([0142]) indicates at least one of a cell level failure event or a group level failure event is triggered based on a BFD ([0056], the terminal device measures the BFD RS and determines, based on a measurement result, that the beam failure event occurs in the first cell {step 201- Fig. 2}).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Cirik-SU to improve the communication efficiency and performance (Yang; [0066]).

Regarding claim 26, Cirik further teaches further comprising calculating a Layer 1 (L1) signal-to-interference-plus-noise ratio (SINR) for the BFD/RRM measurement (radio link quality measurement) procedure based on one or more downlink CSI-RS beams(CSI-RS has beam-[0140]) and uplink sounding reference signal (SRS) beam (CSI-RS has beam-[0140]) pairs ([0312], wireless device determines that the radio link quality of the one or more RSs (e.g., L1-SINR); wherein [0082], reference signals are CSI-RS and SRS. ).

Regarding claim 29, Cirik teaches an apparatus (UE 1502-Fig. 15A) for wireless communication, comprising:
	a transceiver (1520 & 1522-Fig. 15A)([0187]);
	a memory (1524-Fig. 15A) configured to store instructions ([0189]); and
	one or more processors (1518-Fig. 15A) communicatively coupled with the transceiver (1520 & 1522-Fig. 15A) and the memory (1524-Fig. 15A) (see Fig. 15A), wherein the one or more processors are configured to:
	identify one or more groups of control resource sets (CORESETs) (a CORESET group) ( [0383]; [0385], At step 2206, the wireless device determines/select a CORESET group, among plurality of CORESET groups; see Fig. 21.),
	perform a beam failure detection (BFD) measurement procedure(UE performs BFD measurement procedure -see [0316]; [0140])  with a reference signal (RS) associated with at least one CORESET(CORESET) of the one or more groups of CORESETSs (a CORESET group) ( [0387], At step 2210, wireless device may measure/assess one or more RSs for the beam failure detection, based on determining/selecting one or more RSs from (or based on) one or more CORESETs in the CORESET group.)(Hence UE performs BFD measurement procedure with a RS associated with a CORESET of a CORESET group.); and
	detecting whether a beam failure recovery procedure is triggered (initiate) based on the BFD measurement procedure ([0147], the wireless device initiate beam failure recovery (BFR) procedure based on detecting a beam failure (i.e. BFD).) .
	Cirik does not teach detecting whether a cell level failure event or a group level failure event is triggered based on the BFD measurement procedure.
	However, in an analogous art, Yang teaches detecting whether a cell level (first) failure event or a group level failure event is triggered based on the BFD measurement procedure ( [0056], the terminal device measures the BFD RS and determines, based on a measurement result, that the beam failure event occurs in the first cell {step 201- Fig. 2}.)(Hence terminal detects 1st cell beam failure event is triggered based on the BFD measurement.) 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Cirik to improve the communication efficiency and performance (Yang; [0066]).
	Cirik- Yang does not teach each of the one or more groups of CORESETs include at least one half-duplex (HD) CORESET, full- duplex (FD) CORESET, or combination thereof; receive one or more of the at least one HD CORESET and FD CORESET of the one or more groups of CORESETs from a network entity;
	However, in an analogous art, SU teaches identify one or more groups of control resource sets (CORESETs) (CORESET-one group) ( [0254], Page 15, line 35-41, transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}, wherein base station transmits downlink unidirectional signal {to terminal-- [0321]})(Hence terminal receives/identifies a CORESET group {HD CORESET}.), each of the one or more groups of CORESETs (CORESET-one group) include at least one half-duplex (HD) CORESET ( [0254], Page 15, line 35-41,transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}.), full- duplex (FD) CORESET, or combination thereof;
	receive one or more of the at least one HD (half-duplex) CORESET and FD CORESET of the one or more groups of CORESETs (CORESET-one group) from a network entity (Base Station)( [0254], Page 15, line 35-41,transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}, wherein base station transmits downlink unidirectional signal {to terminal- [0321]}.)(Hence UE receives a HD CORESET from base station.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of SU and apply them on the teaching of Cirik- Yang to have a method for resource (CORESET) configuration. The motivation for doing this is to improves the interference cancellation capability of the system (SU; [0068]).

Regarding claim 30, Cirik teaches an apparatus (Base Station 1504-Fig. 15A) for wireless communication, comprising: 
	a transceiver (1510 & 1512-Fig. 15A); 
	a memory(1514-Fig. 15A) configured to store instructions([0189]); and 
	one or more processors(1508) communicatively coupled with the transceiver(1510 & 1512) and the memory(1514)(see Fig. 15A), wherein the one or more processors are configured to:
	determining one or more groups of control resource sets (CORESETs) (a CORESET group) ( [0385], At step 2206, the wireless device determines/select a CORESET group, among plurality of CORESET groups{from BS-[00383]}; see Fig. 21.),
	receiving a beam failure recovery request (BFR request) from the UE based on at least one of a beam failure recovery procedure is triggered (initiate) based on the BFD measurement procedure at the UE ([0147], the wireless device initiate beam failure recovery (BFR) procedure based on detecting a beam failure (i.e. BFD). then the wireless device send/transmit a BFR request {to base station-[0002]}.)  
	Cirik does not teach receiving a beam failure recovery request from the UE  based on at least one of a cell level failure event or a group level failure event that is triggered based on a BFD measurement procedure at the UE.
	However, in an analogous art, Yang teaches receiving a beam failure recovery request (BFRQ) from the UE (terminal)([0057], The terminal device transmits a BFRQ to a second network device/BS {step 202-Fig.2}.) based on at least one of a cell level (first) failure event or a group level failure event that is triggered based on a BFD measurement procedure at the UE(terminal) ([0056], the terminal device measures the BFD RS and determines, based on a measurement result, that the beam failure event occurs in the first cell {step 201-Fig. 2}.)(Hence BS receives BFRQ from terminal based on 1st cell beam failure event is triggered based on the BFD measurement).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Cirik to improve the communication efficiency and performance (Yang; [0066]).
	Cirik- Yang does not teach each of the one or more groups of CORESETs include at least one half-duplex (HD) CORESET, full- duplex (FD) CORESET, or combination thereof; transmitting one or more of the at least one HD CORESET and FD CORESET of the one or more groups of CORESETs from a network entity;
	However, in an analogous art, SU teaches determining one or more groups of control resource sets (CORESETs) (CORESET-one group) ( [0254], Page 15, line 35-41, transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}, wherein base station transmits downlink unidirectional signal {to terminal-- [0321]})(Hence Base station determines a CORESET group {HD CORESET}.), each of the one or more groups of CORESETs (CORESET-one group) include at least one half-duplex (HD) CORESET ([0254], Page 15, line 35-41, transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}.), full- duplex (FD) CORESET, or combination thereof;
	transmitting one or more of the at least one HD (half-duplex) CORESET and FD CORESET of the one or more groups of CORESETs (CORESET-one group) to a user equipment (UE)( [0254], Page 15, line 35-41, transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}, wherein base station transmits downlink unidirectional signal {to terminal-- [0321]}.)(Hence BS transmits a HD CORESET to UE.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of SU and apply them on the teaching of Cirik- Yang to have a method for resource (CORESET) configuration. The motivation for doing this is to improves the interference cancellation capability of the system (SU; [0068]).
6.   Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik (US 2021/0105765 A1) in view of Yang (US 2021/0211181 A1), in view of SU (US 2022/0029761 A1), further in view Deenoo (US 2020/0374960 A1).

Regarding claim 11, Cirik further teaches further comprising:
	detecting an uplink beam corresponding to a sounding reference signal (SRS) beam paired with a CSI-RS beam corresponding to the TCI state([0143], The wireless device determine a transmit (Tx) beam{CSI-RS—that corresponds to TCI state}, based on the corresponding Rx beam{SRS}, if the wireless device has the capability of beam correspondence. the wireless device performs the uplink beam selection procedure, based on SRS. Hence obvious, detecting uplink beam paired with CSI-RS beam corresponding to TCI state.) in the corresponding ID for the FD CORESET ([0307];TCI state for 1st CORESET { communication{CORESET} between UE and RAN based on FDD scheme-[0046]; Hence the CORESET is Full duplex CORESET }); and
	Cirik- Yang -SU does not teach performing uplink BFD/radio resource management (RRM) measurement procedure for the SRS beam to measure self-interference.
	However, in an analogous art, Deenoo teaches performing uplink BFD/radio resource management (RRM) measurement procedure for the SRS beam ([0080]; [0193]) to measure self-interference ([0040]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Deenoo and apply them on the teaching of Cirik- Yang -SU to provide beam failure recovery. The motivation for doing this is to provide the WTRU reduces overhead associated with dedicated beam recovery resources and reduces latency of beam recovery (Deenoo; [0083]).

Regarding claim 12, Cirik further teaches  further comprising calculating a Layer 1 (L1) signal-to-interference-plus-noise ratio (SINR) for the BFD/RRM measurement (radio link quality measurement) procedure based on one or more downlink CSI-RS beams(CSI-RS has beam-[0140]) and uplink sounding reference signal (SRS) beam (CSI-RS has beam-[0140]) pairs ([0312], wireless device determines that the radio link quality of the one or more RSs (e.g., L1-SINR); wherein [0082], reference signals are CSI-RS and SRS. ).

7.   Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik (US 2021/0105765 A1) in view of Yang (US 2021/0211181 A1), in view of SU (US 2022/0029761 A1), in view Deenoo (US 2020/0374960 A1), further in view of Nagaraja (US 2019/0297648 A1).

Regarding claim 13, Cirik- Yang -SU- Deenoo do not teach wherein detecting whether the cell level failure event or the group level failure event is triggered further comprises detecting that a full beam failure event has occurred for all of the one or more groups of CORESETs based on the cell level failure event being triggered.
	However, in an analogous art, Nagaraja teaches wherein detecting whether the cell level failure event or the group level failure event is triggered further comprises detecting that a full beam failure event has occurred for all of the one or more groups of CORESETs based on the cell level failure event being triggered ([0120]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Nagaraja and apply them on the teaching of Cirik- Yang -SU- Deenoo to provide beam failure recovery procedure. The motivation for doing this is to improve communication range, signal quality or a spectral efficiency, and reduces overhead and latency(Nagaraja; [0120]).

8.   Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik (US 2021/0105765 A1) in view of Yang (US 2021/0211181 A1), in view of SU (US 2022/0029761 A1), in view Deenoo (US 2020/0374960 A1), in view of Nagaraja (US 2019/0297648 A1), further in view of Akoum (US 2021/0143889 A1).

Regarding claim 14, Cirik- Yang- Deenoo- Nagaraja does not teach wherein the one or more groups of CORESETs include a HD CORESET group and a FD CORESET group, and
	However, in an analogous art, SU teaches wherein the one or more groups of CORESETs include a HD(half duplex) CORESET group ([0254], transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}.) and a FD (full duplex) CORESET group ( [0254], base station operating in a full-duplex mode, transmits downlink unidirectional signal (downlink control channels in the coreset {CORESET-see [0239]}); [0150]. Hence the CORESET in full-duplex mode is a Full duplex CORESET.). and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of SU and apply them on the teaching of Cirik- Yang- Deenoo- Nagaraja to have a method for resource (CORESET) configuration. The motivation for doing this is to improves the interference cancellation capability of the system (SU; [0068]).
	Cirik- Yang-SU- Deenoo- Nagaraja does not teach wherein detecting that the full beam failure event has occurred for all of the one or more groups of CORESETs further comprises: detecting a first partial beam failure event for the HD CORESET group based on the group level failure event being triggered; and detecting a second partial beam failure event for the FD CORESET group based on the group level failure event being triggered.
	However, in an analogous art, Akoum teaches wherein detecting that the full beam failure event has occurred for all of the one or more groups of CORESETs (CORESETs) further comprises:
	detecting a first partial beam failure event for the HD ([0048]) CORESET group based on the group level failure event being triggered ([0037]. The UE monitors the beam failure detection RS to assess if the beam failure trigger failure condition has been met{ group level failure is triggered-considered}. UE can declare the partial beam failure on only the CORESETs {[0048], communications via FDD---i.e. CORESET is HD CORESET.} corresponding to a failing TRP. The UE can report the beam failure event on one TRP using a working beam corresponding to the CORESETS of the working TRP(s). Hence UE detects 1st partial beam failure event for HD CORESET.); and 
	detecting a second partial beam failure event for the FD ([0048]) CORESET group based on the group level failure event being triggered ( [0037]. The UE monitors the beam failure detection RS to assess if the beam failure trigger failure condition has been met{group level failure is triggered-considered}. UE can declare the partial beam failure on only the CORESETs {[0048], communications via FDD---i.e. CORESET is HD CORESET.} corresponding to a failing TRP. The UE can report the beam failure event on one TRP using a working beam corresponding to the CORESETS of the working TRP(s). Hence UE detects 2nd partial beam failure event for FD CORESET.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Akoum and apply them on the teaching of Cirik-SU- Deenoo- Nagaraja to provide 5G network to improve coverage; enhanced signaling efficiency; and reduced latency compared to LTE(Akoum; [0030]).

9.   Claims 15, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik (US 2021/0105765 A1) in view of Yang (US 2021/0211181 A1), in view of SU (US 2022/0029761 A1), further in view Nagaraja (US 2019/0297648 A1).

Regarding claim 15, Cirik- Yang -SU do not teach wherein detecting whether the cell level failure event or the group level failure event is triggered further comprises detecting that a full beam failure event has occurred for at least one of the one or more groups of CORESETs based on the cell level failure event being triggered.
	However, in an analogous art, Nagaraja teaches wherein detecting whether the cell level failure event or the group level failure event is triggered further comprises detecting that a full beam failure event has occurred for at least one of the one or more groups of CORESETs based on the cell level failure event being triggered ([0120]).
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Nagaraja and apply them on the teaching of Cirik- Yang -SU to provide beam failure recovery procedure. The motivation for doing this is to improve communication range, signal quality or a spectral efficiency, and reduces overhead and latency (Nagaraja; [0120]).

Regarding claim 27, Cirik- Yang -SU do not teach wherein the BFD report indicates a full beam failure event has occurred for all of the one or more groups of CORESETs based on the cell level failure event being triggered.
	However, in an analogous art, Nagaraja teaches wherein the BFD report ([0129]) indicates a full beam failure event has occurred for all of the one or more groups of CORESETs based on the cell level failure event being triggered ([0120]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Nagaraja and apply them on the teaching of Cirik- Yang -SU to provide beam failure recovery procedure. The motivation for doing this is to improve communication range, signal quality or a spectral efficiency, and reduces overhead and latency (Nagaraja; [0120]).

Regarding claim 28, Cirik- Yang -SU do not teach wherein the BFD report indicates a full beam failure event has occurred for at least one of the one or more groups of CORESETs based on the cell level failure event being triggered.
	However, in an analogous art, Nagaraja teaches wherein the BFD report([0129]) indicates a full beam failure event has occurred for at least one of the one or more groups of CORESETs based on the cell level failure event being triggered([0120]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Nagaraja and apply them on the teaching of Cirik- Yang -SU to provide beam failure recovery procedure. The motivation for doing this is to improve communication range, signal quality or a spectral efficiency, and reduces overhead and latency (Nagaraja; [0120]).

10.   Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik (US 2021/0105765 A1) in view of Yang (US 2021/0211181 A1), in view of SU (US 2022/0029761 A1), in view of Nagaraja (US 2019/0297648 A1), further in view of Akoum (US 2021/0143889 A1).

Regarding claim 16, Cirik- Yang- Nagaraja does not teach wherein the at least one or more groups of CORESETs corresponds to a HD CORESET group.
	However, in an analogous art, SU teaches wherein the at least one or more groups of CORESETs corresponds to a HD (half duplex) CORESET group ([0254], transmission of the downlink control channels in the coreset {CORESET-see [0239]} is in a downlink unidirectional transmission mode, that is, a half-duplex transmission mode {i.e. Half-duplex CORESET}.), and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of SU and apply them on the teaching of Cirik- Yang- Nagaraja to have a method for resource (CORESET) configuration. The motivation for doing this is to improves the interference cancellation capability of the system (SU; [0068]).
	Cirik- Yang -SU- Nagaraja does not teach wherein detecting that the full beam failure event has occurred for the at least one of the one or more groups of CORESETs further comprises: detecting a partial beam failure event fora FD CORESET group of the one or more groups of CORESETs based on the group level failure event being triggered.
	However, in an analogous art, Akoum teaches wherein detecting that the full beam failure event has occurred for the at least one of the one or more groups of CORESETs further comprises:
	detecting a partial beam failure event for a FD CORESET group of the one or more groups of CORESETs based on the group level failure event being triggered ([0037]. The UE monitors the beam failure detection RS to assess if the beam failure trigger failure condition has been met{group level failure is triggered-considered}. UE can declare the partial beam failure on only the CORESETs {[0048], communications via FDD---i.e. CORESET is HD CORESET.} corresponding to a failing TRP. The UE can report the beam failure event on one TRP using a working beam corresponding to the CORESETS of the working TRP(s). Hence UE detects partial beam failure event for FD CORESET).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Akoum and apply them on the teaching of Cirik- Yang -SU- Nagaraja to provide 5G network to improve coverage; enhanced signaling efficiency; and reduced latency compared to LTE(Akoum; [0030]).

Regarding claim 17, Cirik- Yang- Nagaraja does not teach wherein the at least one of the one or more groups of CORESETs corresponds to a FD CORESET group, and 
	However, in an analogous art, SU teaches wherein the at least one of the one or more groups of CORESETs corresponds to a FD (full duplex) CORESET group ( [0254], base station operating in a full-duplex mode, transmits downlink unidirectional signal (downlink control channels in the coreset {CORESET-see [0239]}); [0150]. Hence the CORESET in full-duplex mode is a Full duplex CORESET.), and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of SU and apply them on the teaching of Cirik- Yang- Nagaraja to have a method for resource (CORESET) configuration. The motivation for doing this is to improves the interference cancellation capability of the system (SU; [0068]).
	Cirik- Yang -SU- Nagaraja do not teach wherein detecting that the full beam failure event has occurred for the at least one of the one or more groups of CORESETs further comprises: detecting a partial beam failure event for a HD CORESET group of the one or more groups of CORESETs based on the group level failure event being triggered.
	However, in an analogous art, Akoum teaches wherein detecting that the full beam failure event has occurred for the at least one of the one or more groups of CORESETs further comprises:
	detecting a partial beam failure event for a HD (half duplex) CORESET group of the one or more groups of CORESETs based on the group level failure event being triggered ([0037]. The UE monitors the beam failure detection RS to assess if the beam failure trigger failure condition has been met{ group level failure is triggered-considered}. UE can declare the partial beam failure on only the CORESETs {[0048], communications via FDD---i.e. CORESET is HD CORESET.} corresponding to a failing TRP. The UE can report the beam failure event on one TRP using a working beam corresponding to the CORESETS of the working TRP(s). Hence UE detects partial beam failure event for HD CORESET.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Akoum and apply them on the teaching of Cirik- Yang -SU- Nagaraja to provide 5G network to improve coverage; enhanced signaling efficiency; and reduced latency compared to LTE(Akoum; [0030]).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHEDI S ALEY/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415